Title: Oct. 23. Wednesday.
From: Adams, John
To: 


       Rode to Mons in a great Rain, dined at the Couronne De L’Impereur, very well and very cheap, rode to Valenciennes and found our Axletree broken again. Put up at the Post house.
       Walked about the Town, the Churches all shut, and nothing remarkable.
       
        The bright rosy morning, peeps over the Hills
        With blushes adorning, the Meadows and Fields.
       
       
        The merry, merry, merry horn, calls come, come away
        Awake from your Slumbers, and hail the new Day.
       
       
        The Stag rous’d before Us, away seems to fly
        And pants to the Chorus of Hounds in full Cry.
       
       
        The follow, follow, follow, follow, the musical Chase
        While Pleasure and Vigour each other embrace.
       
       
        The day Sports being over, makes blood circle right
        And gives the brisk Lover, fresh Charms for the night.
       
       
        Then Let Us, Let us now enjoy, all We can while We may
        Let Love crown the night Boys, as our Sports crown the day.
       
       
        The Banks of the Dee.
        T’was Summer, when softly the Breezes were blowing
        And sweetly the Nightingale sang from the Tree
        At the Foot of a Rock, where the River was flowing
        I sat myself down on the Banks of the Dee.
       
       
        Flow on lovely Dee! flow on thou sweet River
        Thy Bank’s, purest Stream! shall be dear to me, ever
        For then I first gain’d the Affections and favour
        Of Jemmy, the Glory and Pride of the Dee.
       
       
        But now he is gone and has left me, thus mourning
        To quel the proud Tyrant, for valiant is he
        And Ah! there’s nae hope of his speedy returning
        To stroll here again on the Banks of the Dee.
       
       
        He’s gone hapless youth, o’er the wide roaring Billows
        The kindest the sweetest of all the young Fellows
        And has left me to wander among the green Willows
        The loneliest Lass, on the Banks of the Dee.
        
        But time and my Prayers may perhaps yet restore him
        Sweet Peace may return my dear Soldier to me
        And when he returns, with such Care, I’ll watch o’er him
        He n’eer shall again leave the Banks of the Dee.
       
       
        The Dee then shall flow all its Beauties displaying
        The Lambs shall again on its Banks be seen playing
        Whilst I with my Jemmy, am carelessly straying
        And tasting afresh all the Sweets of the Dee.
       
       All the Cities and Villages of Brabant are very different from those of Holland. The Streets very foul. The Houses very dirty, the Doors and Windows broken, Bricks and Glass wanting. The People, Men, Women and Children filthy and ragged.
      